Citation Nr: 1203760	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-20 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.	Entitlement to service connection for residuals of a right shoulder injury.

2.	Entitlement to service connection for residuals of a lumbar spine injury.

3.	Entitlement to service connection for sinusitis.

4.	Entitlement to an initial compensable evaluation for fracture residuals of the 5th right fifth metacarpal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to November 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This rating decision denied entitlement to service connection for residuals of a right shoulder and back injury, sinusitis, and residuals of a right 5th metacarpal fracture.  The Board notes that an April 2008 rating decision granted entitlement to service connection for residuals of a right 5th metacarpal fracture and assigned a noncompensable evaluation.  The Veteran properly appealed the assigned evaluation for this for this disability.

The Veteran testified at a Board hearing at the RO in Atlanta, Georgia in October 2011.  This transcript has been associated with the file.  Also at the October 2011 Board hearing, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2011).

The issues of entitlement to service connection for a right shoulder disability, lumbar spine disability, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The Veteran has subjective complaints of pain and some limitation of motion of the right little finger, but he does not suffer from ankylosis and his disability has not been found to be equivalent to an amputation.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a fracture of the 5th right metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5230 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in February 2005 and November 2006.  The February 2005 letter advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  While the Board observes the November 2006 letter provided notice on substantiating a different claim which is not on appeal, this letter still provided the Veteran with notice of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the August 2005 rating decision, the Board finds that providing him with adequate notice in the November 2006 letter followed by a readjudication of the claim in the April 2008 rating decision and the March 2009 statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

As noted above, a November 2006 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess, 19 Vet. App. at 484; see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in December 2007 for residuals of a right 5th metacarpal fracture.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of a Fracture of the Right 5th Metacarpal

The Veteran's right little finger has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230 for limitation of motion of this digit.  Under this Diagnostic Code, a maximum noncompensable evaluation is warranted where there is any limitation of motion.  

At a December 2007 VA examination the Veteran reported no history of swelling, heat, redness, drainage, or locking of the little finger.  He did report pain in his little finger flared to a 4/10 in severity when the weather becomes cold.  He also reported loss of strength during these flare ups.  He noted typing precipitated pain, but rest and heat helped it.  At this examination he did not report that he suffered from limitation of motion, but he did state his disability interfered with his activities of daily living.  

The examiner found no ankylosis, edema, effusion, increased heat or redness.  There was no gap between the tip of the thumb and other fingers.  The examiner noted good strength for pushing, pulling, and twisting and equal hand grip.  On range of motion testing the Veteran has full range of motion for his right little finger.  X-rays showed an old healed fracture of the right 5th metacarpal.

At the October 2011 Board hearing the Veteran also testified that he experiences pain and limitation of motion in his right little finger. 

After reviewing the claims file, the Board finds that the Veteran is not entitled to a compensable evaluation for his right little finger.  As noted above, he is receiving the maximum evaluation available based on limitation of motion.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable rating.  See 38 C.F.R. § 4.7.

The Board has considered other potentially applicable Diagnostic Codes to evaluate the Veteran's right finger disability.  Diagnostic Code 5227 is for ankylosis of the ring or little finger.  As noted above, the December 2007 VA examiner found that the Veteran did not suffer from ankylosis in his right little finger.  As such, this Diagnostic Code is not for application.  

A Note to Diagnostic Code 5227 states that the rater should also consider whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a.  The Board notes that at the December 2007 VA examination the Veteran had no gap between the tip of his thumb and his fingers and no gap between the tips of his fingers and the proximal transverse crease of his palm.  The Veteran is already rated under the Diagnostic Code for limitation of motion of his right little finger and there is no evidence of limitation of motion of other digits or interference with overall function of the hand.  

A Note to Diagnostic Code 5227 also states that consideration should be given as to whether evaluation as amputation is warranted.  In reviewing the records, the Veteran's right little finger disability cannot be considered equivalent to amputation, as he still has his right little finger and function in all parts of the finger, even if he does report pain on use and limited motion.  See e.g., December 2007 VA examination.  

The Board acknowledges the Veteran's contentions that his right little finger disability warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

As such, the Board finds that entitlement to a compensable evaluation for the Veteran's right little finger disability has not been established.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).
Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any, for his right 5th metacarpal fracture residuals.  Additionally, there is not shown to be evidence of marked interference with employment due to his right 5th metacarpal fracture residuals.  

The Veteran has indicated that the residuals of his right 5th metacarpal fracture residuals cause pain and some limitation of motion.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable evaluation for residuals of a right 5th metacarpal fracture is denied.





REMAND

The Veteran is claiming service connection for his right shoulder disability, lumbar spine disability, and sinusitis.  He alleges that all of these conditions began in-service and as such, his claims should be granted.

The Veteran was treated in-service with complaints of right shoulder pain.  In September 1994 the examiner noted he should be examined to rule out tendonitis or bursitis of the right shoulder.  In October 1995 he reported with chronic right shoulder pain which had existed for approximately 7 months.  In July 1999 he complained of right shoulder pain for the previous 2 months and was diagnosed with impingement syndrome.  See also June 1999 service treatment record.  

In July 1987 the Veteran reported that he had injured his lumbar spine when he was lifting an ejection seat.  Service treatment records show that he was seen and treated for resolving lumbar strain.  Post-service he has been diagnosed with lumbar degeneration and degenerative changes.  See e.g., September 2008 and October 2010 private treatment records.  He testified at his October 2011 Board hearing that he has been diagnosed with a bulging disc as well.

The Board observes that the Veteran had complaints of sinus congestion in March 1985 and in January 1989 he was diagnosed with sinusitis.  Again in February 1991 he was diagnosed with sinusitis.  Following separation from service he was diagnosed with sinusitis in a November 2005 private treatment record.

In this instance the Board notes that the Veteran was afforded a VA examination in December 2007.  At this examination he was diagnosed with early degenerative changes to the right AC joint, with impingement syndrome, chronic lumbar strain with degenerative changes, and sinusitis.  The examiner acknowledged the Veteran had been treated in-service for these conditions; however, there is no opinion as to whether any of these conditions are related to service.

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Accordingly, the Veteran should be afforded a new VA examination to determine if it is at least as likely as not that any of these conditions are related to service.

The Board further notes that the most recent VA treatment records in the claims file are from January 2008.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from January 2008 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from January 2008 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Schedule the Veteran for a VA examination to determine the nature and etiology of his right shoulder, lumbar spine, and sinus conditions.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should provide the following opinions:

      a)  Whether it is at least as likely as not that the Veteran's right shoulder disability is related to service,
      
      b)  Whether it is at least as likely as not that the Veteran's lumbar spine disability is related to service, and 
      
      c)  Whether it is at least as likely as not that the Veteran's sinusitis is related to service.  

It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


